IN THE SUPREME COURT OF THE STATE OF NEVADA


                NANCY LORD; AND ANNETTE                                  No. 69621
                OSTERHOUDT,
                Petitioners,
                vs.
                JUSTICE COURT PAHRUMP
                                                                                FILED
                TOWNSHIP, DEPT. B; AND NYE                                      MAR 1 7 2016
                COUNTY DISTRICT ATTORNEY,                                              DEIMAN
                                                                                          ICOURT
                Respondents.
                                                                           BY


                                       ORDER DENYING PETITION
                              This is a pro se petition for a writ of mandamus and writ of
                habeas corpus. Petitioners seek an order directing their release from
                custody and their animals returned. We have reviewed the documents
                submitted in this matter, and without deciding upon the merits of any
                claims raised therein, we decline to exercise original jurisdiction in this
                matter. See NRS 34.160; NRS 34.170; see also NRAP 22. Accordingly, we
                              ORDER the petition DENIED.



                                                        te.c.-t-tt
                                         Hardesty


                                            J.                                            J.
                Saitta                                       Pickering




                CC:      Nancy Lord
                         Annette Osterhoudt
                         Attorney General/Carson City
                         Nye County District Attorney
                         Nye County Clerk
SUPREME COURT
     OF
     NEVADA


(0) 1947A   e